 In the Matter of E. A. BAUMBACH MANUFACTURING COMPANYandUNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA,AFFILIATED WITH C. I. O.CaseNo. R-317-,9.-DecidedOctober 31, 1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. Ogden W. Fields,for the Board.Mr. John Harrington,for the Company.Mr. Louis Torre,of.Chicago, Ill., for the Union.Mr.. George A. Koplow,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESOn September 18, 1941, United Electrical, Radio and MachineWorkers of America, affiliated .with C. I. 0., herein called the Union,filed with the Regional Director for the Thirteenth Region (Chicago,Illinois) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of E. A. BaumbachManufacturing Company,' herein called the Company, which is en-gaged in the manufacture of-die sets or bed plates in which to set dies,at Chicago, Illinois, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, herein called the Act.On September 30, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III; Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the Regional Di-rector to- conduct it and to provide for an appropriate hearing uponclue notice.On October 6, 1941, the Company, the Union, and a FieldExaminer for the Board entered into a "Stipulation for CertificationUpon Consent Election:"' Referredto in someof the formal papers as "E. A. Baumbach Mfg. Co."36 N. L. R. B., No. 136..639 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the stipulation an election by secret ballot was conductedon October 9, 1941, under the direction and supervision of theRegionalDirector, among all production, maintenance, foundry, and shippingemployees of the Company, excluding foremen, assistant foremen,supervisory, office, and clerical employees, and company guards andwatchmen, to determine whether or not said employees desired to berepresented by the Union for the purposes of collective bargaining.On October 10, 1941, the Regional Director issued and duly servedupon the parties an Election Report on the ballot.No objections tothe conduct of the election or the Election Report have been filed byany of the parties.In his Election Report the Regional Director reported as followsconcerning the balloting and its results :Totalon eligibility list_____________________________________182Total ballots cast__________________________________________ 167Total ballotschallenged____________________________________noneTotal blank ballots_________________________________________noneTotal voidballots__________________________________________ noneTotal valid votes cast______________________________________ 167Votes cast for UnitedElectrical,Radio and Machine Workersof America,affiliatedwith the C.I.0_____________________ 136Votes cast against UnitedElectrical,Radio and MachineWorkers of America, affiliated with the C. I. 0______________ 31Upon the basis of the stipulation, the Election Report, and the en-tire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of E. A. Baumbach Manufacturing Company,Chicago, Illinois, within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act.2.All production, maintenance, foundry, and shipping employeesof the Company, excluding foremen, assistant foremen, supervisory,office, and clerical employees, and company guards and watchmen, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.3.United Electrical, Radio and Machine Workers of America, affil-iated with C. I. 0., has been designated and selected by a majority ofthe employees in the above unit as their representative for the pur-poses of collective bargaining and is the exclusive representative ofall employees in said unit, within the meaning of Section 9 (a) of theNational Labor Relations Act. 0E. A. BAUMBACH MANUFACTURING COMPANY .641CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations ActIT IS HEREBY CERTIFIED that United Electrical, Radio and MachineWorkers of America, affiliated with C. I. 0., has been designated andselected by a majority of all production, maintenance, foundry, andshipping employees of E. A. Baumbach Manufacturing Company,Chicago, Illinois, excluding foremen, assistant foremen, supervisory,office, and clerical employees, and company guards and watchmen, astheir representative for.the purposes of collective bargaining, andthat, pursuant to Section 9 (a) of the Act, United Electrical, Radioand Machine Workers of America, affiliated with C. I. 0., is the ex-clusive representative of all such employees for the purposes of col-lective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.433118-42-vol. 36--42